DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,2,4-19,26 are rejected under 35 U.S.C. 103 as being unpatentable over van den Top (US 20130340329 A1) in view of Toto (US 20110131875 A1).
 	For claim 1, van den Top teaches a method for cultivating edible fungi on a commercial site, the method comprising: 
for at least a set of cultivation cells for cultivating edible fungi, the set of cultivation cells comprising a first cultivation cell (area or space where ref. 58 is located), a second cultivation cell (the space or area in dotted line or where ref. 57 is pointing at and/or space 51’), and a third cultivation cell (can be space or area 51’, 51, 51”): 
distributing a cultivation cycle comprising, in succession, one or more preparatory phases (prep phrases occur in the area of space 58 per para. 0049,0051) and two or more harvesting phases (at harvesting space 51) over the first, the second, and the third cultivation cells by: 
conducting at least a first of the one or more preparatory phases in the first cultivation cell (para. 0049-0052, the substrate and mushrooms are prepared in the first cell 58); 
removing cultivation from the first cultivation cell (cultivation is removed from cell at ref. 58 to transfer to space in dotted line or where ref. 57 is pointing at); 
filling the second cultivation cell with the cultivation from the first cultivation cell (the second cell at the dotted line or where ref. 57 is pointing at is filled or occupied with the cultivation from cell 58), thereby moving the cultivation from the first cultivation cell to the second cultivation cell; 
removing the cultivation from the second cultivation cell (the cultivation is removed from the second cell at the dotted line or where ref. 57 is pointing at to be transfer to space 51’,51); 
filling the third cultivation cell with the cultivation from the second cultivation cell (the cultivation from the second cell at the dotted line or where ref. 57 is pointing at filled or occupied the third cell at 51’,51), thereby moving the cultivation from the second cultivation cell to the third cultivation cell; and 
conducting at least another of the two or more harvesting phases in the third cultivation cell (para. 0030-0032 state that there are multiple harvesting runs during various growth density, thus, indicating two or more harvesting phases; also, para. 0051 states doubling harvesting spaces 51 (shown in fig. 5 are 4 levels), thus, each level of the harvesting spaces 51 can be considered another of the two or more harvesting phases in the third cell 51 because each level is harvested in different phases depending on the growth of the mushrooms), 
wherein the edible fungi comprise mushrooms (van den Top’s invention is for mushrooms), and wherein each of the first, the second, and the third cultivation cells comprises beds and a substrate arranged in the beds (each of the cells has beds and substrate per para. 0049-0052).  
However, van den Top is silent about conducting at least a first of the two or more harvesting phases in the second cultivation cell.
	Toto teaches a method for cultivating edible fungi where he discussed that it is well known in cultivation of mushrooms that one performs the flash step which is the first picking or harvesting of the mushrooms before the final harvesting in para. 0002. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the step of conducting at least a first of the two or more harvesting phases such as the flash step per teaching of Toto in the second cultivation cell of van den Top in order to harvest those mushrooms that matured quicker than the other mushrooms because of different growth timing for each mushroom development. 
For claim 2, van den Top as modified by Toto teaches the method according to claim 1, and further teaches wherein the cultivation takes place on the substrate, and wherein the substrate is moved with the cultivation when the cultivation is moved between at least two of the first, the second, and the third cultivation cells (para. 0049-0052 of van den Top; the substrate is moved with the geotextile).  
For claim 4, van den Top as modified by Toto teaches the method according to claim 2, and further teaches wherein, in one or more of the first, the second, and the third cultivation cells, two or more layers of the beds are arranged on top of each other (van den Top teaches layers as shown in fig. 5).  
For claim 5, van den Top as modified by Toto teaches the method according to claim 4, and further teaches wherein, in the first cultivation cell, several layers of the beds are placed above each other (van den Top teaches layers as shown in fig. 5), but is silent about wherein, in the second cultivation cell, the beds are disposed in only one layer.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the beds are disposed in only one layer in the second cultivation cell of van den Top as modified by Toto, depending on the user’s preference based on space availability. 
 	For claim 6, van den Top as modified by Toto teaches the method according to claim 4, and further teaches wherein, in the third cultivation cell, several layers of the beds are placed above each other (van den Top teaches layers as shown in fig. 5).  
	For claim 7, van den Top as modified by Toto teaches the method according to claim 2, and further teaches wherein mats are used for the cultivation and the substrate is arranged on the mats (geotextile per para 0050 of van den Top).  
	For claim 8, van den Top as modified by Toto teaches the method according to claim 7, and further teaches wherein, when moving the cultivation between at least two of the first, the second, and the third cultivation cells, the mats and the substrate are moved together (para. 0050 of van den Top).  
	For claim 9, van den Top as modified by Toto teaches the method according to claim 7, and further teaches wherein each of the first, the second, and the third cultivation cells comprises one or more of the mats, and wherein, when the substrate is moved between a given cultivation cell and another given cultivation cell, the substrate that is situated on the mats of the given cultivation cell is placed on the mats of the another given cultivation cell (para. 0050 of van den Top).
	For claim 10, van den Top as modified by Toto teaches the method according to claim 1, and further teaches wherein the first, the second, and the third cultivation cells are substantially in line with each other (as shown in fig. 5 of van den Top), to optimize
	For claims 11 & 12, van den Top as modified by Toto teaches the method according to claim 1, but is silent about wherein an amount of time the cultivation spends in the first cultivation cell substantially corresponds to an amount of time the cultivation spends in the second cultivation cell, wherein the amount of time is 2 weeks.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an amount of time of 2 weeks the cultivation spends in the first cultivation cell of van den Top as modified by Toto substantially corresponds to an amount of time the cultivation spends in the second cultivation cell of van den Top as modified by Toto, depending on the mushrooms being grown and the growth rate of the mushrooms.
	For claim 13, van den Top as modified by Toto teaches the method according to claim 1, and further teaches wherein, after the cultivation has been moved from a given one of the first, the second, and the third cultivation cells to another of the first, the second, and the third cultivation cells, the given cultivation cell is filled with a further cultivation that is in an earlier phase of the cultivation cycle (para. 0052 of van den Top teaches the cycle starts again with another batch of mushrooms when the previous batch is completed). However, if applicant does not agree with the examiner interpretation from para. 0052, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have, after the cultivation has been moved from a given one of the first, the second, and the third cultivation cells to another of the first, the second, and the third cultivation cells, the given cultivation cell is filled with a further cultivation that is in an earlier phase of the cultivation cycle of van den Top as modified by Toto in order to continue the process for the next batch of mushrooms to be grown for mass production. 
	For claim 14, van den Top as modified by Toto teaches the method according to claim 1, is silent about wherein up to 26 cultivations per year occur for the set of cultivation cells.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have up to 26 cultivations per year occur for the set of cultivation cells of van den Top as modified by Toto, depending on the production size and space availability of the production and the amount of mushrooms the user wishes to produce or grow. 
	For claim 15, van den Top as modified by Toto teaches the method according to claim 1, is silent about wherein the cultivation is distributed over only the first, the second, and the third cultivation cells, wherein the one or more preparatory phases take place in the first cultivation cell, wherein at least one of the two or more harvesting phases takes place in the second cultivation cell, and wherein at least another of the two or more harvesting phases takes place in the third cultivation cell.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the cultivation is distributed over only the first, the second, and the third cultivation cells, wherein the one or more preparatory phases take place in the first cultivation cell, wherein at least one of the two or more harvesting phases takes place in the second cultivation cell, and wherein at least another of the two or more harvesting phases takes place in the third cultivation cell in the method of van den Top as modified by Toto, depending on the user’s preference to select which cells to perform more than one of the phases and depending on the growth rate of the mushrooms in order to perform more than one harvesting phases (especially as stated by Toto that the harvesting can be repeated as needed per para. 0031).  
	For claim 16, van den Top as modified by Toto teaches the method according to claim 1, but is silent about wherein a commercial site comprises a plurality of sets of the cultivation cells, and wherein several cultivations in the plurality of the sets that are in an identical cultivation cycle phase occur simultaneously.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the method of van den Top as modified by Toto be operated in a commercial site comprises a plurality of sets of the cultivation cells, and wherein several cultivations in the plurality of the sets that are in an identical cultivation cycle phase occur simultaneously, depending on the user’s preference for mass production of the mushrooms, since it is has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	For claim 17, van den Top as modified by Toto teaches the method according to claim 1, and further teaches wherein the edible fungi are picked by machine (2 of van den Top), during at least a last of the two or more harvesting phases.  
	For claim 18, van den Top as modified by Toto teaches the method according to claim 1, and further teaches wherein the edible fungi are picked by machine during the one or more harvesting phases taking place in the third cultivation cell (as shown in fig. 5 of van den Top with ref. 2 being the machine).  
	For claim 19, van den Top as modified by Toto teaches the method according to claim 1, and further teaches wherein the edible fungi are picked by hand during the at least the first of the two or more harvesting phases taking place in the second cultivation cell (para. 0022,0045 of van den Top gives one the option to manual harvesting; also, during the flash step as modified by Toto, it would be more feasible to manual harvest).  
	For claim 26, van den Top as modified by Toto teaches the method according to claim 1, and further teaches wherein each of the first, the second, and the third cultivation cells is disposed in a separate climate-controlled room (para. 0051 of van den Top teaches the spaces or cells should be separated to prevent contamination from pathogens).
Response to Arguments
Applicant's arguments filed 9/27/2022 have been fully considered but they are not persuasive. Applicant argued the following:
First, Applicant respectfully submits that van den Top fails to teach "a set of cultivation cells for cultivating edible fungi" comprising "a first cultivation cell," "a second cultivation cell," and "a third cultivation cell." Thus, by the Office's own logic, van den Top only teaches, at best, one cultivation cell (e.g., the seed bed 59). There is no second or third cultivation cell, since neither the double harvesting space 51 nor the initial nursery space 58 are cultivation cells.

	A cell is defined as “a small room, as in a convent or prison; any of various small compartments or bounded areas” (www.dictionary.com). Based on the definition, van den Top teaches “cells” because fig. 5 shows at least 5 different areas where the plurality of mushroom cultivation beds with substrate are being transfer during various stages or phrases of cultivating the mushrooms. In the area of ref. 58, this can be considered as a first cultivation cell, the space or area in dotted line or where ref. 57 is pointing at and/or space or area 51’ can be considered as a second cultivation cell, and the space or area of refs. 51’, 51, 51” can be considered as a third cultivation cell. Thus, van den Top clearly teaches first, second and third cultivation cells as claimed by applicant and not just “at best, one cultivation cell” as alleged. 
Second, van den Top fails to teach both (1) the claimed "moving cultivation from the first cultivation cell to the second cultivation cell" and (2) the claimed "moving the cultivation from the second cultivation cell to the third cultivation cell." Thus, the location 56 to which the seed bed 59 is moved is neither a second
cultivation cell nor a third cultivation cell. This is consistent with, and supports, Applicant's above remarks that van den Top does not teach any second cultivation cell or third cultivation cell.

	As further explained in the rejection above, the cultivation in the first cell (at area of ref. 58) is transferred or being moved by using geotextile (per para. 0050,0052 of van den Top) to the second cell in area or space in dotted line or where ref. 57 is pointing at and/or space or area 51’. Thus, clearly van den Top does teach "moving cultivation from the first cultivation cell to the second cultivation cell". 
	In addition, as further explained in the rejection above, the cultivation that is in the second cell is transferred or being moved to the third cell at space or area 51. Thus, again, van den Top does teach "moving cultivation from the second cultivation cell to the third cultivation cell".
Third, van den Top fails to teach both (1) the claimed "conducting at least another of the two or more harvesting phases in the third cultivation cell," and (2) the claimed "conducting at least another of the two or more harvesting phases in the third cultivation cell." See Office Action, page 4 (emphasis added). Since, as Applicant has averred above, van den Top does not teach any second or third cultivation cell, it cannot, by definition, teach conducting harvesting phases in a
third cultivation cell.

	As explained in the rejection above, harvesting phases are conducted in the space or area at 51, and there are more than one phases of harvesting because van den Top stated in para. 0030-0032 state that there are multiple harvesting runs during various growth density, thus, indicating two or more harvesting phases occurring in the third cell at area 51. In addition, para. 0051 states doubling harvesting spaces 51 (shown in fig. 5 are 4 levels), thus, each level of the harvesting spaces 51 can be considered another of the two or more harvesting phases in the third cell 51 because each level is harvested in different phases depending on the growth of the mushrooms.
Fourth, van den Top fails to teach the claimed "each of the first, the second, and the third cultivation cells comprises beds and a substrate arranged in the beds." See Office Action, page 4. Since, as Applicant has averred above, van den Top does not teach any second or third cultivation cell, it cannot, by definition, teach conducting harvesting phases in a third cultivation cell. 

	Van den Top teaches substrate 11 placed in beds 5, and beds 5 are being transfer to the first cell in area 58, then to the second cell in area of the dotted line in fig. 5, and then to the third cell in area of 51. In addition, para. 0049-0052 of van den Top clearly teaches the beds with substrates therein for cultivating the mushrooms, and when the last harvesting is performed, the substrates can be dumped in area of ref. 56.
Fifth, Toto fails to teach the claimed "conducting at least a first of the two or more harvesting phases in the second cultivation cell." See Office Action, page 4 (citing Toto, para. [0002]). At paragraph [0002], Toto recites only a general method of picking mushrooms in which a "flash step is the first picking [step] of cultivated mushrooms." See Toto, para. [0002]. The aforementioned recitation refers to background information and, therefore, is not necessarily even relevant to the teachings of Toto. Even if Applicant assumes, solely for the sake of prosecution, that the flash step is relevant to the teachings of Toto, Toto fails to teach any performing one or more picking steps in different cells or containers. Indeed, there is no mention in paragraph [0002] of any different cells or containers, much less conducting picking steps in those cells or containers.

 	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
	Applicant is attacking Toto individually when the rejection is based on van den Top in view of Toto. As stated in the rejection above, the second cell can be in area 51’ based on the definition of a cell. Toto teaches that one should perform the flash step, which is the first picking or harvesting of the mushrooms before the final harvesting. Since van den Top final harvesting occurs at the third cell in the area of ref. 51, the flash step as relied on with Toto has to occur prior to entering area 51 of van den Toto. Thus, it is the combination of references, van den Top in view of Toto, that would result in conducting at least a first of the two or more harvesting phases (the flash step as taught by Toto) in the second cultivation cell of van den Top.
With respect to dependent claim 2, Applicant respectfully submits van den Top fails to teach that "the substrate is moved with the cultivation when the cultivation is moved between at least two of the first, the second, and the third cultivation cells." See claim 2 (emphasis added). Since, as Applicant has averred above, van den Top does not teach any second or third cultivation cell, it cannot, by definition, teach conducting harvesting phases in a third cultivation cell.

It is clear from fig. 5 and para. 0049-0052 of van den Top that the mushrooms in the substrate 11 in the bed 5 are being moved or transferred to various areas in the system. As explained in the above, van den Top teaches first, second, and third cells (please see explanation above for the cells). Thus, van den Top’s substrate is moved with the cultivation from various cells. 
With respect to dependent claims 4 - 6, Applicant respectfully submits van den Top fails to teach layers of beds, where the layers are placed one above each other. There is no evidence that Figure 5 of van den Top, cited by the Office, teaches multiple layers of beds placed one above each other.

	Not only does fig. 5 clearly shows the layers of beds 5, one above each other, but para. 0049 clearly states that the beds are arranged one above another to save space. Per MPEP 2141.02 VI, which states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Here, applicant is only arguing fig. 5 not showing layering of the beds but failed to follow MPEP 2141.02 VI because clearly from at least para. 0049 of van den Top, van den Top did state the beds are in layers. 
With respect to dependent claim 9, Applicant respectfully submits van den Top fails to teach that "the substrate that is situated on the mats of the given cultivation cell is placed on the mats of the another given cultivation cell." Since, as Applicant has averred above, van den Top does not teach any second or third cultivation cell, it cannot, by definition, teach placing the mats and the substrate on a second or a third cultivation cell.

	Van den Top clearly states in para. 0050 that the substrate is placed on a mat such as geotextile so as to be moved or transferred between the cells.
With respect to dependent claims 10- 16, Applicant respectfully submits van den Top fails to teach the claimed recitations. Since, as Applicant has averred above, van den Top does not teach any second or third cultivation cell, it cannot, by definition, teach the recitations of claims 10 - 16. Indeed, the Office presents no evidence that one of skill in the art would have found it obvious to perform the various recitations of claims 10 - 16, including, for instance, performing cultivation for the claimed amount of time, see, e.g., claims 11 - 12, or to move the cultivation between first, second, and third cultivation cells.

	Fig. 5 of van den Top clearly shows that the cells are in line with each other horizontally across the system 50. 
With respect to dependent claim 26, Applicant respectfully submits van den Top fails to teach that "each of the first, the second, and the third cultivation cells is disposed in a separate climate-controlled room." Since, as Applicant has averred above, van den Top does not teach any second or third cultivation cell, it cannot, by definition, teach that these cells are each disposed in different rooms. Moreover, even if Applicant assumes, solely for the sake of argument, that van den Top does teach a second or a third cultivation cell, it still fails to disclose placing these cells in different climate-controlled rooms. Paragraph [0051] of van den Top, cited by the Office, only states that "a physical separation is possible between the spaces 51 and 58, thereby substantially preventing transfer of pathogens." There is no indication that these spaces are in different rooms; rather, Figure 5 of van den Top appears to indicate that the spaces are in the same room with some degree of separation.

 	The cells explanation is as stated in the above, thus, please see above. Para. 0051 of van den Top teaches the spaces or cells should be separated to prevent contamination from pathogens. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643